Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: Applicant employs capital letters to describe generic terms such as “Myrcene”, “Limonene”, “Linalool Myrcene” etc. which should not be capitalized.   
Appropriate correction is required.

Claims 10 12, 14 and 18-20 are objected to because of the following informalities:  In claim 10, line 1, “Terpenes” should not be capitalized, as such is not a proper name. See also the remaining listed group options of the claim, they should not be capitalized, either. See the same capitalization issues in claims 14, 18 and 19. In claim 12, line 1, it appears “or” should be --for--. In claim 20, line 2, “ml” should be an abbreviation of a single “milliliter” and should be --is--. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 1, “cotton pulp/pack carrier” is 
In claims 2-4, the preamble of each, “pad carrier device” lacks antecedent basis. 
In claim 4, line 2, “the pad/pack” lacks antecedent basis as a term. 
In claims 5-11, the preamble of each, “device” lacks antecedent basis from parent claim 1.  
In claim 5, line 2, “the combined two-way humidity pack” lacks antecedent basis from claim 1. Also in line 2, “an herban material” is indefinite in its meaning. 
In claim 6, line 2, “the humidity pack” lacks antecedent basis from claim 1. 
In claim 7, line 2, “the package holding the contents” lacks antecedent basis.
In claim 8, the claim is indefinite as to what is being defined. 
In claims 9 and 12, “the device uses TYVEK” is indefinite as to what is being structurally defined. Furthermore, the claim employs the trademark/trade name TYVEK.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or 
In claim 12, line 3, an initial “cotton pulp pad” is defined. In line 5, “added terpenes pad/pack” lacks antecedent basis or indefinite as to any prior basis. In line 6, apparently a second “cotton pulp pad” is defined. In line 7, a single “the cotton pulp pad” is referenced. Accordingly, it is indefinite how many cotton pulp pads are being defined. In line 5, “added terpenes pad/pack” is an indefinite statement.
In claim 13, line 2, “the humidity regulating agents” lacks antecedent basis. 
In claims 14 and 17, line 2 of each, the recitation “CMC (Carboxymethyl cellulose or cellulose gum)” appears indefinite as “CMC” indicating “cellulose gum”. In lines 2-3, 4, 5, 6 and 7 of each claim, it is indefinite what the “CAS NO.” recitations add that is not inherent to the respective immediately preceding recitations.
In claim 15, line 2, the “=” sign is improper and should be --equals--. In line 3, “each cotton pulp pad” indicates plural antecedent pads, which is indefinite from claim 12. 
In claim 16, line 7, “the cotton p pulp ad …” is indefinite. In line 9, “the cotton bag” lacks antecedent basis. 
In claim 17, line 1, “The pad carrier device” lacks antecedent basis. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenbaum (2019/0039803). Greenbaum discloses a pack carrier (700 or 705) for carrying cannabis comprising a cotton pad (disclosed dispersion matrix 705, see also paragraph 0028), the cotton pad containing a blend of humidity regulating agents infused with terpenes (see paragraphs 0002 and 0031). 
As to claim 2, Greenbaum incorporates the reference to patent publication 2015/0328584 to Egberg et al. (see paragraph 0031), which Egberg et al. describe humidity regulating agents including organic based material (see paragraph 0012),  
As to claim 3, terpenes are by definition plant derived. 
As to claim 4, Greenbaum discloses the inclusion of humidity enhancing material is merely an option, see paragraph 0031. 
As to claim 5, Greenbaum discloses herbs contained in the carrier (see paragraph 0004). 
As to claim 6, such describes the inherent effect of the carrier of Greenbaum.
As to claim 7, element 705 of Greenbaum is described as made from polymer material (see paragraph 0028).  
As to claim 9, Greenbaum incorporates the reference to patent publication 2015/0328584 to Egberg et al. (see paragraph 0031), which Egberg et al. describe TYVEK paper (see paragraph 0019) used in the device. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum. As to claim 8, to vary the size of elements of the claimed device would not involve an inventive step. A change in size is generally recognized as being within the level of ordinary skill in the art.
As to claims 10 and 11, to employ various individual terpenes or a mixture of terpenes would not engender any new or unexpected result to the claimed device. 

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum. Greenbaum discloses one or more terpenes (see paragraphs 0002 and 0031) applied to a cotton pulp pad within a two-way humidity pack (700 or 705), Greenbaum incorporates the reference to patent publication 2015/0328584 to Egberg et al. (see paragraph 0031), which Egberg et al. describe TYVEK paper (see paragraph 0019) used in the device with a cotton pad, the pad including terpene. The soaking reference pertains to a product-by-process, the manner of application of the terpene to the cotton pad not being germane to the claimed pack final product. 
As to claim 13, Greenbaum incorporates the reference to patent publication 2015/0328584 to Egberg et al. (see paragraph 0031), which Egberg et al. describe humidity regulating agents including organic based material (see paragraph 0012), and  terpenes are by definition plant derived. 
. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (2021/0171268) in view of Greenbaum (2019/0039803). Schneider discloses a pack carrier (aroma emission device 102) comprising an injectable area (inside the carrier), the pad containing a blend of humidity regulating agents infused with terpenes (see paragraphs 0014 through 0018), but not a cotton pad to receive the blend However, Greenbaum discloses a cotton pad (disclosed dispersion matrix 705, see also paragraph 0028), the cotton pad containing a blend of humidity regulating agents infused with terpenes (see paragraphs 0002 and 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pack carrier of Schneider with a cotton pad to receive and hold the blend of humidity regulating agents infused with terpenes in the manner of Greenbaum as   claimed, as such a modification would predictably hold the blend in a more controlled manner as suggested by Greenbaum.  
As to claim 12, the combination of Schneider and Greenbaum is explained above, and soaking reference pertains to a product-by-process, the manner of application of the terpene to the cotton pad not being germane to the claimed pack final product. 
 As to claim 16, Schneider and Greenbaum each disclose an inner breathable container and an outer resealable container, with Schneider suggesting an inner 
As to claims 2, 13 and 17, Greenbaum incorporates the reference to patent publication 2015/0328584 to Egberg et al. (see paragraph 0031), which Egberg et al. describe humidity regulating agents including organic based material (see paragraph 0012), To employ a known mixture in the claimed invention would fail to distinguish any new or unexpected result.  
As to claims 3 and 17, terpenes are by definition plant derived. 
As to claim 4, Greenbaum discloses the inclusion of humidity enhancing material is merely an option, see paragraph 0031, and such in the combination would be arbitrary. . 
As to claim 5, cannabis is a herb disclosed by both Schneider and Greenbaum.  
As to claim 6, such describes the inherent effect of the carrier of Schneider.
As to claim 7, element 700 of Greenbaum is described as made from polymer material as a bag.
As to claim 8, to vary the size of elements of the claimed device would not involve an inventive step. A change in size is generally recognized as being within the level of ordinary skill in the art.

As to claims 10-11 and 19, Schneider discloses a blend of known terpenes and to employ various individual terpenes or a mixture of terpenes would not engender any new or unexpected result to the claimed device. 
As to claims 14 and 18, to provide a particular humidity control mixture would fail to derive any new or unexpected result in the overall construction of the claimed device, so Official Notice is taken that the inclusion of a particular humidity control mixture would not provide an inventive step unless the particular humidity control mixture is itself inventive, which would not appear to be the case in view of it not being individually claimed. 
As to claims 15 and 20, the amount of terpene blend provided would fail to distinguish any new or unexpected result, as a greater amount would provide a greater amount of effect. 


Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736


BPG